Case 2:21-cv-04054-MWF-KS Document 14 Filed 08/13/21 Page 1 of 2 Page ID #:62


                        UNITED STATES DISTRICT COURT                              JS-6
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 21-4054 MWF (KSx)                             Date: August 13, 2021
Title:   Guri Gonzalez v. Lizbeth Corona Bautista, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                              Court Reporter:
          Rita Sanchez                               Not Reported

          Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
          None Present                               None Present

Proceedings (In Chambers): ORDER DISMISSING ACTION WITHOUT
                           PREJUDICE

      On May 14, 2021, Plaintiff Guri Gonzalez commenced this action against
Defendants Lizbeth Corona Bautista and Ki Ho Yang. (Complaint (Docket No. 1)).
Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff must have served the
Complaint by August 12, 2021.

       On July 26, 2021, the Court issued an Order directing Plaintiff to show cause
(“OSC”), by no later than August 12, 2021, why the action should not be dismissed for
lack of prosecution. (Docket No. 12). The Court indicated than any request for an
extension of time to effect service would “only be granted upon a showing of good
cause, including, but not limited to, the date service was tendered to a process server
and the date service was first attempted by the process server.” (Id. at 1). The Court
further indicated that if a Proof of Service reflects that a Defendant’s time to respond to
the Complaint or file an Application for Stay and Early Mediation had already expired,
Plaintiff must concurrently file a Default Application with the Proof of Service. (Id. at
2).

        On August 12, 2021, Plaintiff filed a Proof of Service (the “POS”) of the
Summons, Complaint, ADA Disability Access Litigation packet, and other case-
initiating documents on Defendant Ki Ho Kang. (Docket No. 13). The POS reflected
personal service on Defendant Kang on June 14, 2021. Despite the warning in the
OSC, Plaintiff did not concurrently file an Application for Clerk to Enter Default with


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 2:21-cv-04054-MWF-KS Document 14 Filed 08/13/21 Page 2 of 2 Page ID #:63


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 21-4054 MWF (KSx)                             Date: August 13, 2021
Title:   Guri Gonzalez v. Lizbeth Corona Bautista, et al.
the POS. In addition, no Proof of Service has been filed as to Defendant Lizbeth
Corona Bautista.

       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to her failure to prosecute and/or to comply with court orders. See Fed. R.
Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
district court’s authority to dismiss for lack of prosecution is necessary to prevent
undue delays in the disposition of pending cases and avoid congestion in district court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
court may dismiss action for failure to comply with any order of the court).

       Before ordering dismissal, the Court must consider five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
disposition of cases on their merits; and (5) the availability of less drastic sanctions.
See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
F.2d at 1260–61 (failure to comply with court orders).

      Taking all of these factors into account, dismissal for lack of prosecution is
warranted. Plaintiff was specifically warned to fully respond to the OSC by August
12, 2021.

      Accordingly, the action is DISMISSED without prejudice.

        This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
treat this Order, and its entry on the docket, as an entry of judgment.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
